DETAILED ACTION
This Action is responsive to the Application filed on 7/22/2019. Claims -1-19 are pending claims.  Claims 1, 7, and 14 are written in independent form.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for benefit of prior-filed provisional application 61/884,961 under 35. U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (U.S. Pre-Grant Publication No. 2011/0225266, hereinafter referred to as Douglas) and further in view of McGroddy-Goetz et al. (U.S. Pre-Grant Publication No. 2012/0303896, hereinafter referred to as McGroddy-Goetz) and Zhang et al. (U.S. Pre-Grant Publication No. 2010/0235323, hereinafter referred to as Zhang).

Regarding Claim 1:
Douglas teaches a method for organizing and searching objects from a plurality of databases, comprising:
Assigning, by the server, a memory value for each of the attributes
Douglas teaches “the appliance can keep track of where the studies are kept” (Para. [0062]), thereby teaching assigning a memory value for attributes of the studies taught by Douglas.  Douglas further teaches the appliance being responsible for retrieving the study from the cloud if it is not in the onsite cache (Para. [0062]).  Therefore, a memory value must have been assigned for the study as well as a memory value for the attributes being used to search for the study.
Storing the memory values for each of the attributes in a cache;
Douglas teaches retrieving studies from the onsite cache (Para. [0060] & [0062]), thereby teaching storing a memory values for each of the attributes of studies in a cache.
Receiving at the client device a search query for a first entry stored in one of the plurality of databases;
Douglas teaches “the PACS can perform a DICOM Query/Retrieve to the appliance, which will then either retrieve the studies from its onsite cache or from the cloud and return them to the PACS” (Para. [0060]).
Determining at the client device if the search query contains an attribute of the first entry to be searched;
Douglas teaches "the appliance can be responsible for retrieving the study from the cloud if it does not exist on the onsite cache, and returning it to the PACS" (Para. [0062]).  Therefore, Douglas teaches determining a query with an attribute of the study to be searched.
Upon positive determining, performing a search at the cache using the attribute contained in the search query; and

Upon negative determination, performing a search for the first entry at the plurality of databases.
Douglas teaches “retrieving the study from the cloud if it does not exist on the onsite cache" (Para. [0062]).  Therefore, Douglas teaches searching the cloud using the query to retrieve studies when it’s determined the studies don't exist on the cache.

Douglas teaches all of the elements of the claimed invention as recited above except:
Retrieving, by a server, entries from the plurality of databases by querying at least one attribute of each entry stored in the plurality of databases, the at least one attribute comprising a timestamp corresponding to a time at which the corresponding entry was cached;
The attributes are retrieved from each of the entries stored in the plurality of databases

However, in the related field of endeavor of cache policies, McGroddy-Goetz teaches:
Retrieving, by a server, entries from the plurality of databases by querying at least one attribute of each entry stored in the plurality of databases,
McGroddy-Goetz teaches a query for an attribute of data stored in an exemplary patient appointment database that includes the attribute of a scheduled appointment data and retrieves “all patient records for patients with scheduled appointments on the scheduled date…from the patient data database” (Para. [0071]).  McGroddy-Goetz further teaches retrieving data stored in the network and storing it locally in the cache server (Para. [0072]).
The attributes are retrieved from each of the entries stored in the plurality of databases
McGroddy-Goetz teaches a query for an attribute of data stored in an exemplary patient appointment database that includes the attribute of a scheduled appointment data and retrieves “all patient records for patients with scheduled appointments on the scheduled date…from the patient data database” (Para. [0071]).  McGroddy-Goetz further teaches retrieving data stored in the network and storing it locally in the cache server (Para. [0072]).  Therefore, McGroddy-Goetz teaches retrieving attributes of the patients in the form of patient records.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Douglas and McGroddy-Goetz at the time that the invention was filed, to have combined the cache policies as taught by McGroddy-Goetz with the systems and methods for the dedicated access of DICOM data files, as taught by Douglas.
One would have been motivated to make such combination because Douglas teaches "a rules-based engine to determine what studies need to be kept in the onsite cache...as well as what studies are to be migrated to the cloud" without going into further depth (Para. [0062]) and McGroddy-Goetz teaches in further depth policies for dividing data between a cache and remote databases.

Douglas and McGroddy-Goetz teach all of the elements of the claimed invention as recited above except:
The at least one attribute comprising a timestamp corresponding to a time at which the corresponding entry was cached;

However, in the related field of endeavor of search queries, Zhang teaches:
The at least one attribute comprising a timestamp corresponding to a time at which the corresponding entry was cached;
Zhang teaches " Using the timestamp as a query condition” (Para. [0108]) thereby teaching an attribute comprising a timestamp that is searchable and corresponding to stored images.  Therefore, Zhang in combination with Douglas and McGroddy-Goetz teach retrieving entries from the plurality of databases by querying at least one attribute by each entry stored in the plurality of databases (McGroddy-Goetz - retrieving "all patient records for patients with scheduled appointments on the scheduled date” Para. [0071]-[0072] and accessing locally stored cached data Para. [0075]), where at least one attribute comprising a timestamp corresponding to a time at which the corresponding entry was stored (Zhang teaches “using the timestamp as a query condition Para. [0108]).  Although Zhang does not teach querying a cache, McGroddy-Goetz does teach accessing data stored locally.  Zhang is relied upon to teach that timestamps of entries are attributes that can be used for retrieving the entries through queries.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang, Douglas and McGroddy-Goetz at the time that the invention was filed, to have combined the cooperative grid based picture archiving and communication system taught by Zhang with the cache policies as taught by McGroddy-Goetz and the systems and methods for the dedicated access of DICOM data files, as taught by Douglas.
One would have been motivated to make such combination because Zhang teaches using timestamps as a query condition for DICOM images and it would be obvious to one of ordinary skill in the art that using timestamps would expand the query options.

Regarding Claim 2:
Douglas, McGroddy-Goetz, and Zhang further teach:
Wherein each of the entries from the plurality of databases is a DICOM database entry; and
Douglas teaches performing “a DICOM Query/Retrieve”, thereby teaching the retrieved entries from the database is a DICOM database entry (Para. [0060]).
Wherein the attribute of each of the DICOM database entries is a DICOM level attribute.
Douglas teaches analyzing “the DICOM ‘conversations’ to determine the retrieval patterns of the studies…to make the best use of storage to the onsite cache” (Para. [0063]). Therefore, Douglas teaches tracking the level of retrieval of the studies as an attribute of the studies, and thus it is an attribute of the study that can be queried.

Regarding Claim 6:
Douglas, McGroddy-Goetz, and Zhang further teach:
Updating the cache by querying each of the plurality of databases for newly-added entries and assigning a corresponding memory value for each of the newly-added entries.
McGroddy-Goetz teaches monitoring source records for events 508 (Fig. 5 Element 508 & Paras. [0071]-[0072]).  McGroddy-Goetz further teaches an event where "a patient is being processed to be admitted as an in-patient" 
Douglas teaches updating the cache by teaching “a rules-based engine to determine what studies need to be kept in the onsite cache and for how long, as well as what studies are to be migrated to the cloud and when” (Para. [0062]).  Douglas further teaches the modality “send[ing] studies directly to the appliance" (Para. [0061]) where "the appliance manages the DICOM conversation to receive the DICOM studies, storage within the onsite cache, and storage to the cloud" (Para. [0055]).  Therefore, Douglas teaches updating the cache by using the DICOM Query/Retrieve service that retrieves newly-added studies sent directly to the appliance by the modality.
Douglas further teaches “the appliance can keep track of where the studies are kept” (Para. [0062]), thereby teaching assigning a corresponding memory value for the newly added studies.

Regarding Claim 7:
Douglas, McGroddy-Goetz, and Zhang further teach a system for caching and searching an object from a database, comprising:
One or more databases storing one or more objects, each object having at least one attribute comprising a SOPInstanceUID;
Douglas teaches archiving studies from PACS using the DICOM protocol (Para. [0055]) where the DICOM files contain patient and study metadata (Para. [0065]).
Zhang teaches “the PACS Agent Node then gets the image or series jobs from the queue, parses the content of images, get UIDs of the patient, study, series and images, creates XML-based manifest containing the UIDs of the patient, study, series and images names as the registration information, and upload the manifest to the Master Node" thereby teaching attributes comprising unique identifiers (UIDs) (Para. [0015]).
A computing device connected to the one or more databases, the computing device having one or more instructions for:
Retrieving an attribute for each of the one or more objects stored in the one or more databases;
McGroddy-Goetz teaches a query for an attribute of data stored in an exemplary patient appointment database that includes the attribute of a scheduled appointment data and retrieves “all patient records for patients with scheduled appointments on the scheduled date…from the patient data database” (Para. [0071]).  McGroddy-Goetz further teaches retrieving data stored in the network and storing it locally in the cache server (Para. [0072]).
Assigning a memory value for each attribute of the one or more objects;
Douglas teaches “the appliance can keep track of where the studies are kept” (Para. [0062]), thereby teaching assigning a memory value for attributes of the studies taught by Douglas.  Douglas further teaches the appliance being responsible for retrieving the study from the cloud if it is not in the onsite cache (Para. [0062]).  Therefore, a memory value must have been assigned for the study as well as a memory value for the attributes being used to search for the study.
Storing the memory values in a cache;
Douglas teaches retrieving studies from the onsite cache (Para. [0060] & [0062]), thereby teaching storing a memory values for each of the attributes of studies in a cache.
A client imaging device connected to the one or more databases for receiving a search query for a first object;
Douglas teaches the storage method “can be implemented on a network” including client systems 1810-1830 connected to servers 1840, 1880, and 1890 as well as Disk Arrays 1881, 1882, 1891, and 1892 (Para. [0079]).  Douglas further teaches “there may be multiple PACS for modality (e.g., radiology, cardiology, etc.)” (Para. [0056]) where “each PACS may also have multiple servers that are capable of sending studies to the appliance” (para. [0056]) and “the PACS can perform a DICOM Query/Retrieve to the appliance” for retrieving studies (Para. [0060]).  Therefore, Douglas teaches a PACS on a client imaging device for a modality such as for radiology or cardiology where the PACS can perform a DICOM Query/Retrieve function.
Determining if the search query includes an attribute value for searching the first object;
Douglas teaches ""the appliance can be responsible for retrieving the study from the cloud if it does not exist on the onsite cache, and returning it to the PACS" (Para. [0062]).  Therefore, Douglas teaches determining a query with an attribute of the study to be searched.
If the search query includes the attribute value for searching the first object, perform a search for the first object on the cache using the attribute value; and
Douglas teaches “retrieving the study from the cloud if it does not exist on the onsite cache" (Para. [0062]).  Therefore, Douglas teaches searching the cache using the query to retrieve studies when it’s determined the studies exist on the cache.
If the search query does not include the attribute value, perform a search for the first object on the one or more databases;
Douglas teaches “retrieving the study from the cloud if it does not exist on the onsite cache" (Para. [0062]).  Therefore, Douglas teaches searching the cloud using the query to retrieve studies when it’s determined the studies don't exist on the cache.

Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 9:
Some of the limitations herein are similar to some or all of the limitations of Claims 1.

Douglas, McGroddy-Goetz, and Zhang further teach:
A unique identifier as a unique StudyInstanceID
Zhang teaches “the PACS Agent Node then gets the image or series jobs from the queue, parses the content of images, get UIDs of the patient, study, series and images, creates XML-based manifest containing the UIDs of the patient, study, series and images names as the registration information, and upload the manifest to the Master Node" thereby teaching attributes comprising unique identifiers (UIDs) (Para. [0015]).

Regarding Claim 11:
Douglas, McGroddy-Goetz, and Zhang further teach:
The search query is a Web Access to DICOM Persistent Objects (WADO) request.
Douglas teaches “in one embodiment, DICOM defines a method for accessing images through the web known as Web Access to DICOM Objects (WADO) (Para. [0069]).

Regarding Claim 13:
Douglas, McGroddy-Goetz, and Zhang further teach wherein the client device further includes one or more instructions for:
Displaying results of the search performed on the cache.
Douglas teaches displaying as a summary management dashboard presentation different attributes of different studies (Para. [0071] & Fig. 6).

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 11.


Claims 3, 4, 5, 12, 14-16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, McGroddy-Goetz, and Zhang, and further in view of Buurman et al. (U.S. Pre-Grant Publication No. 2011/0213774, hereinafter referred to as Buurman)

Regarding Claim 3:
Douglas, McGroddy-Goetz, and Zhang further teach all of the elements of the claimed invention as recited above except:
Wherein the querying is repeated according to a predefined polling interval.

However, in the related field of endeavor of cache policies, Buurman teaches:
Wherein the querying is repeated according to a predefined polling interval.
Buurman teaches performing a query to a database “at regular intervals” (Para. [0010]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Buurman, Zhang, McGroddy-Goetz, and Douglas at the time that the invention was filed, to have combined the system for indexing extracted searchable information for images as taught by Buurman with the cooperative grid based picture archiving and communication system taught by Zhang, the cache policies as taught by McGroddy-Goetz and the systems and methods for the dedicated access of DICOM data files, as taught by Douglas.
One would have been motivated to make such combination because Buurman teaches querying image data using a more manageable size search database, which saves space on the system storing the search database, thus improving the resource cost of the system.

Regarding Claim 4:
Douglas, McGroddy-Goetz, Zhang, and Buurman further teach wherein the assigning the memory value for each of the attributes further includes:
Paring each of the attribute with the corresponding entry in the plurality of databases;
Douglas teaches “the appliance can keep track of where the studies are kept as the PACS can query the appliance when a study is needed from the long term archive” (Para. [0062]).  Therefore, Douglas teaches pairing attributes of studies with the studies, including a location of where the study is stored.
Wherein the pairing each of the attribute with the corresponding entry in the plurality of the databases includes pairing each of the attribute with a storage location of the corresponding entry; and
Douglas teaches “the appliance can keep track of where the studies are kept as the PACS can query the appliance when a study is needed from the long term archive” (Para. [0062]).  Therefore, Douglas teaches pairing attributes of studies with the studies, including a location of where the study is stored.
Wherein if the performing the search at the cache using the attribute contained in the search query returns at least one attribute from the cache, retrieving the entry using the storage location paired with the attribute.
Buurman teaches querying a cached index of metadata such as “a user may search for all mammography structured reports containing more than three findings, or all dynamic contrast-enhanced MRI scans of the prostate with a temporal resolution of better than two second” (Para. [0013]) and in response to the query of the index, “displaying results as a list” where “results will typically include reference to entries in the patient image repository database 110, which can then be retrieved by the user via methods that are well known in the art" (Para. [0014]).

Regarding Claim 5:
Douglas, McGroddy-Goetz, Zhang, and Buurman further teach:
Wherein each attribute comprises:
A unique identifier corresponding to one or more of the entries stored in the plurality of databases; and
Buurman teaches obtaining results using the searchable index where the results include a reference to entries in the patient image repository database 110 (Para. [0013]-[0014]) thereby teaching the searchable indices comprising a unique identifier to reference the entries in the patient image repository database 110.
Wherein each attribute is associated with one of a plurality of specific levels within one or more of the plurality of databases.
Buurman teaches the searchable indices comprising multiple levels of information for the entries in the patient image repository database 110 by teaching a user querying a specific type of report as a mammography structured report as well as MRI scans of a particular area of the body also using a temporal resolution attribute (Para. [0013]).


Regarding Claim 12:
Some of the limitations herein are similar to some or all of the limitations of Claim 3.

Douglas, McGroddy-Goetz, Zhang, and Buurman further teach:
Wherein the newly-added one or more objects have not been previously retrieved by the computing device; and
Buurman teaches querying for “new images that have not yet been indexed in the search database 120” (Para. [0010]) thereby teaching the newly added image indexes not previously retrieved and not previously having corresponding memory values assigned.
Wherein the newly-added one or more objects do not have a corresponding memory value assigned.
Buurman teaches querying for “new images that have not yet been indexed in the search database 120” (Para. [0010]) thereby teaching the newly added image indexes not previously retrieved and not previously having corresponding memory values assigned in the index to be referenced for retrieval as taught in Paragraph [0014].

Regarding Claim 14:
Some of the limitations herein are similar to some or all of the limitations of Claims 1, 7, 9, and 11.

Douglas, McGroddy-Goetz, Zhang, and Buurman further teach:
Wherein creating the memory structure comprises assigning a memory value for the attribute; and
Buurman teaches extracting data from images and adding them to searchable database 120 where “the first time the method 200 is performed, this step 240 includes the creation of a new searchable search database 120” (Paras. [0011]-[0012]).  Therefore, Buurman teaches creating a memory structure comprising searchable attributes extracted from images that are assigned to a memory value in the searchable search database 120.
A SeriesInstance UID;
Zhang teaches “the PACS Agent Node then gets the image or series jobs from the queue, parses the content of images, get UIDs of the patient, study, series and images, creates XML-based manifest containing the UIDs of the patient, study, series and images names as the registration information, and upload the manifest to the Master Node" thereby teaching attributes comprising unique identifiers (UIDs) (Para. [0015]).

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claims 1, 7, 9, and 14.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 18:
Some of the limitations herein are similar to some or all of the limitations of Claims 1 and 9.

Douglas, McGroddy-Goetz, and Zhang and Buurman further teach
Determining a most recently added one of the entries sharing the attribute and stored in the plurality of databases.
Buurman teaches querying for “new images that have not yet been indexed in the search database 120” (Para. [0010]) thereby teaching determining most recently added entries which are then added to the searchable indexes and was not previously retrieved and not previously having corresponding memory values assigned in the index to be referenced for retrieval as taught in Paragraph [0014].

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, McGroddy-Goetz, and Zhang, and further in view of Non-Patent Literature “Oracle7 Tuning, release 7.3.3: Parallel Query Concepts” by Oracle Corporation, hereinafter referred to as Oracle.

Regarding Claim 10:
Douglas, McGroddy-Goetz, and Zhang teach all of the elements of the current invention as stated above except:
Wherein the client imaging device performs the search on the one or more databases using a parallel query.

However, in the related field of endeavor of search queries, Oracle teaches:
Wherein the client imaging device performs the search on the one or more databases using a parallel query.
Oracle teaches “”with the parallel query feature, multiple processes can work together simultaneously to process a single SQL statement”.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Oracle, Douglas and McGroddy-Goetz at the time that the invention was filed, to have combined the parallel query processing taught by Oracle with the cooperative grid based picture archiving and communication system taught by Zhang, the cache policies as taught by McGroddy-Goetz and the systems, and methods for the dedicated access of DICOM data files, as taught by Douglas.
One would have been motivated to make such combination because Oracle teaches “the parallel query feature can dramatically improve performance for data intensive operations associated with decision support applications or very large database environments”.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Roni Zaharia, "DICOM is Easy", December 1, 2011, Blogger <http://dicomiseasy.blogspot.com/2011/12/chapter-4-dicom-objects-in-chapter-3.html> teaches "DICOM Archives (PACS) should use the UID's to index their databases so when other applications make searches (Queries) they can refer to objects using the UID's and the archive can respond to the searches quickly" where a variety of UIDs include Series Instance UID, SOP Instance UID, Study Instance UID.
Gasser et al. (U.S. Pre-Grant Publication No. 2014/0379837) teaches a method of pre-fetching content that includes determining a possible future use of content and determining if the content is available in a cache repository.
Canessa et al. (U.S. Pre-Grant Publication No. 2010/0138446) teaches a CAS system that allows users to request files and content related to a query where ehte content can be discovered by searching previously stored metadata related to each file at the content addressable storage server.
Castelli et al. (U.S. Patent No. 6,014,671) teaches an apparatus and method for representing and retrieving multi-dimensional data such as large satellite images stored in the forms that can be rapidly browsed and retrieved by remote client applications in a drill-down or roll-up fashion and cashing view elements on the client-side to generate views of the data.
Dobler et al. (U.S. Pre-Grant Publication No. 2009/0164247) teaches structuring a plurality of items of medical data in electrical form by a data protocol into a plurality of medical data clusters having cluster tags based on attributes of the plurality of items of medical data and the data protocol.
Saalbach et al. (U.S. Pre-Grant Publication No. 2015/0006574) teaches a medical selection system for generating selection data, the system comprising user input for enabling a user to establish a selection of one or more medical images amongst a plurality of medical images for establishing the one or more medical images as baseline images for use in a follow-up examination of a patient.
Hollebeek (U.S. Pre-Grant Publication No. 2006/0282447) teaches a translation scheme for translating DICOM content into a format compatible for storage in an NDMA relational database, the translation scheme employing a schema for indexing the DICOM content and a mechanism for translating queries embedded in XML into SQL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        3/21/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154